Citation Nr: 0005837	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-13 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).

2.  Entitlement to a rating greater than 40 percent for a 
lumbar spine disorder.

3.  Entitlement to a rating greater than 40 percent for a 
right ulnar nerve neuropathy with atrophy of the interossei 
muscles, status post fracture.

4.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to June 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1998, in which the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied entitlement to service 
connection for an acquired psychiatric disorder, entitlement 
to an increased rating for a lumbar spine disorder, right 
ulnar nerve neuropathy with atrophy of the interossei 
muscles, status post fracture, and entitlement to a total 
disability rating for compensation purposes due to individual 
unemployability.  The veteran subsequently perfected an 
appeal of that decision.  A video conference hearing on this 
claim was held on September 29, 1999, before Jeff Martin, who 
is a member of the Board and was designated by the chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991).

The veteran's claim of entitlement to an increased rating for 
right ulnar nerve neuropathy with atrophy of the interossei 
muscles, status post fracture, will be addressed in the 
remand portion of this decision.





FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  There is competent medical evidence relating the 
veteran's acquired psychiatric disorder, identified as 
anxiety disorder, to his period of active service.

3.  The veteran's lumbar spine disorder is manifested by 
radiculopathy to his lower extremities, motor weakness of 
both lower extremities, severe pain on motion, no forward 
flexion, backward extension is 10 degrees, no left or right 
lateral flexion, no left or right rotation, decreased 
sensation in right leg, and reflexes not intact at L3-4 and 
L5-S1.

4.  The veteran's service-connected disabilities preclude him 
from securing and maintaining gainful employment.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was incurred during 
active service.  38 U.S.C.A. § 1101, 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).

2.  The criteria for a 60 percent evaluation for a lumbar 
spine disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.71a, Diagnostic Code 5293 (1999).

3.  The criteria for a total evaluation for disability 
purposes due to individual unemployability are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
4.3, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for an acquired 
psychiatric disorder, identified as anxiety disorder.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with his claims folder, are available.  The Board accordingly 
finds that all relevant evidence has been properly developed, 
and the duty to assist in this case, has been satisfied.  
38 U.S.C.A. § 5107(a).

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the veteran is entitled to the benefit of all 
reasonable doubt arising from the evidence.  38 C.F.R. 
§ 3.102 (1999).

In the present case, the veteran was normal from a 
psychological standpoint at entry into service.  During 
service the veteran was treated for anxiety in March 1970, 
but was discharged in 1971 with a finding that he was normal 
psychologically.  The veteran specifically asserts that his 
anxiety is related to an incident in service wherein he was 
sleeping and a mortar landed nearby and the resultant impact 
threw him across the room into the bunk of another soldier.  
He injured his back at this time and is currently service-
connected for the back disorder.  Post-service treatment 
records show that the veteran has been treated for anxiety 
disorder since at least 1988, and the veteran maintains that 
his anxiety has been constant since discharge.  A review of 
the record also shows that in September 1992, the veteran's 
private physician, a Dr. L., submitted a statement asserting 
that the veteran's anxiety is related to his service in 
Vietnam.  There is no evidence of record contradicting this 
statement or suggesting a different onset or etiology for the 
veteran's psychiatric impairment.  

In light of the above evidence, the Board finds that the 
evidence is in equipoise as to whether there is a reasonable 
basis for concluding that the veteran's current psychiatric 
disorder is related to his period of active service.  He was 
treated for anxiety in service, his first documented post-
service treatment is in 1988, and a medical opinion relates 
his anxiety to his period of active service.  It is felt that 
to further delay reaching a final decision in this case in 
order to try to obtain another medical opinion regarding this 
matter would not be in the best interests of the veteran.  
Therefore, resolving doubt in the veteran's favor, the Board 
finds that the veteran's current psychiatric disorder, 
identified as anxiety disorder, is related to his period of 
active service, and that service connection is warranted 
therefor.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.102 
(1999).

Accordingly, the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, identified 
as anxiety disorder, is granted.

2.  Entitlement to increased evaluations for a lumbar spine 
disorder. 

The veteran's contentions regarding the increase in severity 
of his lumbar spine disorder constitute a plausible or well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board further finds that the VA has met its 
statutory obligation to assist him in the development of his 
claim. 38 U.S.C.A. § 5107(a) (West 1991).

The veteran's claim of entitlement to service connection for 
a lumbar spine disorder was originally granted in a November 
1994 RO decision.  The RO assigned a 10 percent rating 
effective September 24, 1992, the date of the veteran's 
claim.  In May 1996 the RO granted the veteran an increase in 
the evaluation of his lumbar spine disorder to 20 percent 
effective back to the veteran's originally filing date of 
September 24, 1992.  In July 1996 the RO again increased the 
evaluation of the veteran's lumbar spine disorder, this time 
to 40 percent, effective November 22, 1995.
The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Finally, we note that governing VA regulations, set forth at 
38 C.F.R. § 4.40 (1999) provide for consideration of a 
functional impairment when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (1999).  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (1999) (Schedule), the RO ascertained the severity of 
the veteran's lumbar spine disorder by application of the 
criteria set forth in Diagnostic Code 5294 governing 
lumbosacral strain.  Under this provision, the veteran's 
current 40 percent rating is the highest evaluation 
available.  The only provisions relating to the lumbar spine 
which provide for a higher evaluation are Diagnostic Codes 
5285, 5286, and 5293.  Diagnostic Code 5285, which covers 
evaluation of vertebral fractures, is not applicable since 
there is no medical evidence that the veteran has ever 
fractured his vertebral bodies.  Additionally, application of 
Diagnostic Code 5286 is not warranted because this provision 
governs the evaluation of ankylosis of the spine, and the 
medical evidence does not support a finding that the 
veteran's lumbar spine is ankylosed.  Thus, the only 
Diagnostic Code permitting an increase that is possibly 
applicable to the veteran is Diagnostic Code 5293 governing 
intervertebral disc syndrome.  Under this provision, a 60 
percent rating is appropriate for a pronounced impairment 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, little intermittent relief.  
The veteran's most recent VA examination report, from January 
1998, diagnosed low back pain with lumbar radiculopathy, the 
examiner did not find true sciatica but noted back pain and 
motor weakness in both lower extremities.  However, this 
examination report focuses almost exclusively on the 
veteran's right hand disability and does not provide much in 
the way of explanation or observation about the veteran's low 
back disability.  In June 1996 the veteran was provided what 
the Board finds is a more thorough examination of the 
veteran's back.  This examination report notes that the 
veteran complained of right leg radiculopathy that caused his 
legs to get numb, tingly and have pain.  He had no forward 
flexion, backward extension of 10 degrees, with 35 degrees 
being normal, no left or right lateral flexion and no left or 
right rotation, with pain on all motion.  He had decreased 
motor and sensation in the right leg, and reflexes "not 
intact" at L3-4 or L5-S1, and "toes down Babinski."  
Deformity was noted in the way the veteran walked.  He was 
diagnosed with degenerative osteoarthritis, lumbar spine, 
right radiculopathy.  The examiner also noted that the 
veteran's pain increased with exertion.

As noted, the Board finds that the June 1996 examination 
report is more thorough and indicative of the veteran's back 
disorder.  Given this evidence, the Board finds that the 
veteran has demonstrated a pronounced impairment of his 
lumbar spine.  His range of motion is extremely reduced, with 
pain, he has indications of neurological deficit related to 
his lumbar spine, and his symptoms are persistent.  Moreover, 
there is objective evidence of pain on usage resulting in 
functional impairment.  Accordingly, the Board finds that the 
medical evidence of the veteran's low back disorder more 
nearly approximate the criteria for a 60 percent evaluation 
under Diagnostic Code 5293, and his claim of entitlement to 
an increased rating is granted.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

3.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.

With regard to the veteran's claim for a total disability 
rating due to individual unemployability, the veteran's 
service-connected disabilities consists of his right ulnar 
nerve neuropathy with atrophy of the interossei muscles, 
status post fracture, assigned a 40 percent rating by the RO, 
his lumbar spine disorder, which the Board increased to 60 
percent, and his newly service-connected anxiety disorder, 
which has not been evaluated yet.  

To meet the requirements for total disability rating due to 
individual unemployability, the veteran's schedular rating 
must be less than total, and he must be found to be unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  A review of 
the record, reveals that the veteran meets the statutory 
requirement in that his combined service-connected 
evaluations are greater than 70 percent.  

As for his inability to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities, in his claim for a total rating based on 
individual unemployability filed in January 1998, the veteran 
stated that he has been unable to find adequate employment 
since discharge because no one would hire him due to either 
his back or his hand disability, and that his post-service 
work experience has consisted solely of work as a self-
employed trader of antiques and jewelry to 1994.  He is a 
high school graduate. 

As noted in the medical evidence discussed previously, the 
veteran's back is extremely painful on motion and has limited 
range of motion.  He also has neurological impairment from 
his back disorder.  January 1998 VA Medical evidence of 
record pertaining to his right hand disability indicates that 
the veteran is right handed, and that his right hand has 
pain, weakness and numbness, and that he is unable to make a 
hand grip or extend the wrist.  He was also unable to move 
the fingers on his right hand.  Additionally, an October 1996 
statement from a VA vocational rehabilitation counselor 
indicates that the veteran was not a feasible candidate for 
retraining, and that he cannot engage in any type of labor 
intensive work.  The counselor noted that his right upper 
extremity was severely limiting of employment opportunities.

Given the limitation on the veteran's functional ability due 
to his service-connected disabilities, and the October 1996 
conclusion by a VA vocational counselor that his disabilities 
rendered him unable to work.  The Board finds that the 
veteran is unemployable due to his service-connected low back 
and right hand disabilities, and his claim of entitlement to 
a total disability rating due to individual unemployability 
is granted.



ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, identified as anxiety disorder, is granted.

Entitlement to a 60 percent evaluation for a lumbar spine 
disorder is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits. 

A total disability rating based on individual unemployability 
due to service-connected disability is granted.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim of entitlement to a rating greater than 40 percent for 
his service-connected right ulnar nerve neuropathy with 
atrophy of the interossei muscles, status post fracture.  The 
most recent examination of this disability was performed in 
January 1998, however, the examiner did not adequately 
address degree of disability manifested by the veteran's 
right hand neuropathy.  The veteran testified at his video 
conference hearing that he has loss of use of his right hand 
due to his service-connected disability, and that he has 
"griffin claw" deformity.  The January 1998 examination 
does not address these aspects of the veteran's impairment.  
Accordingly, the Board finds that the claims should be 
remanded for another examination.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file.

2.  Upon receipt of any and all such 
records, the RO should associate them 
with the claims file and accord the 
veteran an examination of his right hand, 
in order to ascertain the severity of his 
disorder.  The RO should also inform the 
veteran of the consequences of failing to 
report for the scheduled examination.  
The veteran's claims folder should be 
provided to the examiner prior to his or 
her evaluation of the veteran.  After 
reviewing the claims folder and examining 
the veteran, the examiner should, on the 
examination report, indicate an opinion 
as to whether the veteran's impairment of 
the right hand amounts to loss of use of 
the hand, whether he has griffin claw 
deformity or the equivalent, the range of 
motion of the right wrist, fingers and 
thumb, if any, any pain on motion or use, 
any atrophy or flexion contraction, and 
any loss of extension of the fingers.  
Any necessary tests or studies should be 
performed and explained in the 
examination report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



